DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been cancelled.
Status of Claims
2.    This Office Action is in response to the application filed on 12/15/2020. Claims 13 through 27 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 13.
Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 18.
Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 23.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0373613 A1) in view of Gao et al. (US 2020/0177423 A1).

For claims Harada teaches 13, 18, and 23  a method performed by a wireless transmit/receive unit (WTRU), the method comprising: 
receiving a downlink transmission (see paragraph 53 “DCI or (Downlink Control Information)”); and 
sending a physical uplink control channel (PUCCH) transmission in each resource block (RB) of an interlace of a plurality of RBs (see paragraphs 60-61 “transmitting PUCCH in interlaced RBs”), 
wherein a base sequence is used for the PUCCH transmissions and the PUCCH transmissions are repeatedly mapped to the plurality of RBs (see paragraphs 60-61 “transmitting PUCCH in interlaced RBs”), 
wherein a different cyclic shift of the base sequence is used in each RB (see paragraph 73 “cyclic shifts (CSs)”, and paragraphs 84,-86 “applying cyclic shift to RBs”). 
wherein the PUCCH transmissions comprise information indicating either an acknowledgement (ACK) or a negative ACK (NACK) of the downlink transmission (see paragraph 141 “PUCCH communicate acknowledgement information”), and
Harada does not explicitly teach wherein the cyclic shift (CS) of the base sequence used in each RB is a function of a RB index of the respective RB. 
However, Gao teaches CS index is configured as function RB index by a base station wherein the configuration is communicated to terminals by DCI (see Gao: paragraphs 202-203).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings Gao in the PUCCH of Harada in order to indicate CS index relation with RB index via DCI to terminals (see Gao: paragraphs 202-203).

           For claims 14, 19, and 24 Harada in view of Gao teaches the method, wherein the PUCCH transmissions are transmitted over an unlicensed carrier (see Harada: paragraph 9 “UL transmission supported in unlicensed carrier”).  

           For claims 15, 20, and 25 Harada in view of Gao teaches the method, wherein the interlace comprises a number of RBs distributed evenly over a channel bandwidth (see Harada: paragraphs 55-57 “PUCCH is mapped to resources provided in an interlaced configuration wherein interlace configuration refers to multiple RBs within system band”).  

           For claims 16, 21, and 26 Harada in view of Gao teaches the method, wherein the distribution is achieved using orthogonal spreading sequences (see Harada: paragraph 73 “orthogonal cover codes (OCCs)”).  

           For claims 17, 22, and 27 Harada in view of Gao teaches the method, wherein the cyclic shift of each base sequence is different (see Harada: paragraph 73 “cyclic shifts (CSs)” and Gao: paragraph 4 “cyclic shift of CAZAC base sequence or cyclic shift of Computer Generated (CG) base station”).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415